                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JAMES ROBERTS, #Y29223,                           )
                                                      )
                  Plaintiff,                          )
                                                      )
    vs.                                               )           Case No. 18−cv–2112−SMY
                                                      )
    KEVIN KINK,                                       )
    ASSISTANT WARDEN GOINS,                           )
    BROOKHART,                                        )
    LORIE CUNNINGHAM,                                 )
    DR. ARMAD,                                        )
    JOHN DOE 1,                                       )
    JOHN DOE 2                                        )
    and JOHN DOE 3                                    )
                                                      )
                  Defendants.                         )

                               MEMORANDUM AND ORDER

YANDLE, District Judge:

          This matter is before the Court for preliminary review of the First Amended Complaint 1

(Doc. 4) filed by Plaintiff James Roberts, a diabetic inmate of the Illinois Department of

Corrections (“IDOC”) who claims he was denied necessary medical care and reasonable

accommodations at Lawrence Correctional Center (“Lawrence”). Plaintiff brings this action pro

se pursuant to 42 U.S.C. § 1983, the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101,

et seq., and the Rehabilitation Act, 29 U.S.C. §§ 794-94e. (Doc. 4, pp. 1-105). He seeks money

damages and permanent injunctive relief. (Doc. 4, p. 11).



1
  Plaintiff filed his original Complaint (Doc. 1) in this case on November 21, 2018. Before it was screened,
he filed another Complaint against the same defendants on December 10, 2018. See Roberts v. Kink, et al.,
Case No. 18-cv-02158-SMY (S.D. Ill. 2018) (second case). The second case was administratively closed
on December 27, 2018, after Plaintiff informed the Court of his intention to replace the original Complaint
in this case with the First Amended Complaint rather than open a new case. The First Amended Complaint
supersedes and replaces the original Complaint and renders it void. Flannery v. Recording Indus. Ass’n of
Am., 354 F.3d 632, 638 n.1 (7th Cir. 2004).

                                                          1
        The First Amended Complaint is now before the Court for preliminary review pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of the Complaint that

is legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations are to be liberally construed.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                     First Amended Complaint

        Plaintiff makes the following allegations in the First Amended Complaint: Plaintiff is a

70-year-old diabetic inmate who is wheelchair-bound due to a left leg amputation. (Doc. 4, pp. 6-

10, 15-105). He has a significant medical history that includes vision loss, hearing impairment,

cancer, partial gastrectomy, bypass surgery and blood clots. To manage his health, Plaintiff relies

on prescription medication, including insulin and warfarin. 2 However, he has not received the

correct dosage at Lawrence. Meanwhile, he has been provided a diet that is high in sugar, resulting

in bouts of “stroke level” blood sugar. He faces an increased risk of blood clots, which necessitates

the use of a special bed, mattress, antiembolism stockings, and bandages. Plaintiff’s medication

causes nausea, stomach upset, and stool incontinence, requiring additional access to showers,

laundry, and clothing. Plaintiff’s requests for medical permits authorizing slow eating, a special

diet, additional showers, laundry access, and new clothing have been denied by John Doe 1

(nursing director), John Doe 2 (nurse practitioner), Lorie Cunningham (health care unit

administrator), Doctor Armad, Warden Brookhart, Warden Goins, and Warden Kink.




2
 Warfarin is a prescription blood thinner used to prevent blood clots from forming in the blood and blood
vessels. See https://medlineplus.gov/druginfo/meds/a682277.html (last visited Jan. 29, 2019).

                                                       2
        Plaintiff owned prescription eyeglasses, diabetic shoes, medical socks and antiembolism

stockings at the time he transferred from Stateville to Lawrence on June 14, 2018. However, he

was required to sign for these items at Lawrence and unknowingly authorized the disposal of his

property when he signed forms without his eyeglasses. 3 Plaintiff requested replacement medical

supplies and was instructed to file a grievance. He filed almost four dozen grievances between

June and September 2018. John Doe 3 (grievance officer) and Warden Kink disregarded them.

        Plaintiff claims that he is a qualified individual with a disability under the ADA and

Rehabilitation Act, but has been denied accommodations and necessary medical care at Lawrence.

He seeks money damages and permanent injunctive relief, 4 in the form of a hospital bed, mattress,

antiembolism stockings, hearing aid, eyeglasses, physical therapy, and medication.

                                                Discussion

        Based on the allegations in the First Amended Complaint, the Court finds it convenient to

divide the pro se action into the following enumerated Counts:

        Count 1:         ADA and/or Rehabilitation Act claim against Defendants for failing to meet
                         Plaintiff’s disability-related needs, by timely issuing him permits for slow
                         eating, additional showers, additional laundry/clothing, diabetic shoes, a
                         special mattress, and medical supplies at Lawrence.

        Count 2:         Eighth Amendment claim against Defendants for denying Plaintiff medical
                         care, medication, and permits for his serious medical conditions.

        Count 3:         Fourteenth Amendment claim against Defendants for depriving Plaintiff of
                         his personal property at Lawrence without due process of law.




3
  Plaintiff claims that he never received the following personal property: 1 pair of diabetic shoes, 1 pair of
prescription eyeglasses, 11 of 13 medical socks, 28 of 30 antiembolism stockings, and 1 ace bandage.
4
  If Plaintiff requires relief during this pending action, he should file a separate motion for a temporary
restraining order and/or preliminary injunction under Rule 65(a) or (b) of the Federal Rules of Civil
Procedure describing the exact relief he needs and the facts that support his request for relief.

                                                          3
Any other claim that is mentioned in the First Amended Complaint but not addressed herein

should be considered dismissed without prejudice as inadequately pled under Twombly. 5

                                                    Count 1

        Claims asserted under the Rehabilitation Act and ADA are functionally identical. Wagoner

v. Lemmon, 778 F.3d 586, 592 (7th Cir. 2015). Under both statutes, Plaintiff must allege that “(1)

he is a qualified person (2) with a disability and (3) the [state agency] denied him access to a

program or activity because of his disability.” Jaros v. Ill. Dep’t of Corr., 684 F.3d 667, 672 (7th

Cir. 2012). Under the Rehabilitation Act, the relevant state agency must also accept federal funds,

which all states do. Jaros, 684 F.3d at 671. Plaintiff has satisfied each of these requirements at

screening. However, he can only obtain one recovery. Because the Rehabilitation Act avoids

“thorny question[s] of sovereign immunity,” the Court will dispense with the ADA claim and allow

Plaintiff to proceed under the Rehabilitation Act. Id. at 672,

        Further, this claim will proceed only against Warden Kink, in his official capacity. Stanek

v. St. Charles Cmty. Unit Sch. Dist. No. 303, 783 F.3d 634, 644 (7th Cir. 2015) (only proper

defendant for a claim under either Act is the state agency or state official acting in his or her official

capacity). Because individual employees of the state agency are not amenable to suit under either

Act, this claim will be dismissed with prejudice against all other defendants. See 29 U.S.C.

§ 794(b); 42 U.S.C. § 13121; Jaros, 684 F.3d at 670.

                                                    Count 2

        The Eighth Amendment prohibits the cruel and unusual punishment of incarcerated

persons. U.S. CONST., amend. VIII. An Eighth Amendment medical claim has an objective and a




5
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                             4
subjective component. Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011). The objective

component requires an inmate to demonstrate that his medical condition is “objectively,

sufficiently serious,” which Plaintiff has demonstrated with respect to his diabetes and related

conditions (e.g., leg amputation, blood clots, incontinence, vision and hearing impairments).

Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005) (quoting Farmer v. Brennan, 511 U.S. 825,

834 (1994)). The subjective component requires an inmate to demonstrate that prison officials

acted with deliberate indifference to his serious medical needs, which occurs when officials “know

of and disregard an excessive risk to inmate health.” Greeno, 414 F.3d at 653. The First Amended

Complaint suggests that each defendant may have responded with deliberate indifference by

denying Plaintiff medication, medical care, and/or medical permits at Lawrence. As such, Count

2 survives screening against all of the defendants.

                                             Count 3

       To state a claim under the Fourteenth Amendment Due Process Clause, Plaintiff must

establish a deprivation of liberty or property without due process of law. Hudson v. Palmer, 468

U.S. 517, 530-36 (1984). But a civil rights claim is foreclosed, if the state provides an adequate

post-deprivation remedy. Id. at 530-36. The Seventh Circuit has found that Illinois provides an

adequate remedy in an action for damages in the Illinois Court of Claims. Murdock v. Washington,

193 F.3d 510, 513 (7th Cir. 1999) (“A prisoner has adequate process where an adequate post-

deprivation remedy is available to redress unauthorized confiscations of property.”). Therefore,

Count 3 shall be dismissed without prejudice to Plaintiff pursuing relief in the Illinois Court of

Claims.




                                                      5
                             Identification of Unknown Defendants

       Plaintiff will be allowed to proceed with Count 2 against John Doe 1 (nursing director),

John Doe 2 (nurse practitioner), and John Doe 3 (grievance officer). However, these unknown

defendants must be identified before service of the First Amended Complaint can be made on

them. Therefore, Plaintiff will have an opportunity to engage in limited discovery to ascertain the

identity of each individual. Rodriguez, 577 F.3d at 832. Warden Kink (official capacity) will be

responsible for responding to discovery aimed at identifying the unknown defendants. FED. R.

CIV. P. 21. Once identified, Plaintiff shall file a motion to substitute each newly-identified

defendant in place of the generic designations in the case caption and First Amended Complaint.

                                          Pending Motion

       Plaintiff’s Motion for Recruitment of Counsel (Doc. 6) is DENIED without prejudice. A

district court faced with a request for counsel must consider whether the indigent plaintiff made a

reasonable attempt to obtain counsel and, if so, whether the plaintiff appears competent to litigate

the case himself. Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007). Plaintiff describes a single

letter that he sent to an attorney and indicates that he received no response before filing the instant

motion. Further, he has demonstrated an ability to prepare and file pleadings, coherently articulate

his claims, and meet litigation deadlines in this case. He identifies no other impediments to pro se

litigation (e.g., educational, medical, mental health, or otherwise). The motion is therefore denied.

                                             Disposition

       IT IS ORDERED that COUNT 1 will proceed against Defendant KINK, in his official

capacity. However, this claim is DISMISSED with prejudice against Defendant Kink, in his

individual capacity, and all other defendants, in their individual and official capacities, for failure

to state a claim upon which relief may be granted.

       IT IS ORDERED that COUNT 2 will proceed against all defendants at this time.

                                                      6
       IT IS ORDERED that COUNT 3 is DISMISSED without prejudice to any claim Plaintiff

wishes to pursue in the Illinois Court of Claims against the defendants.

       IT IS FURTHER ORDERED that the Clerk of Court shall prepare for Defendants KINK,

GOINS, BROOKHART, CUNNINGHAM, ARMAD, and JOHN DOES 1-3 (once identified):

(1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

First Amended Complaint, and this Memorandum and Order to each Defendant’s place of

employment as identified by Plaintiff. If a Defendant fails to sign and return the Waiver of Service

of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk

shall take appropriate steps to effect formal service on that Defendant, and the Court will require

that Defendant to pay the full costs of formal service, to the extent authorized by the Federal Rules

of Civil Procedure.

       IT IS FURTHER ORDERED that service shall not be made on John Does 1-3 until

Plaintiff identifies them by name in a motion for substitution. Plaintiff is ADVISED that it is his

responsibility to provide the Court with the names and service addresses of these individuals.

       IT IS FURTHER ORDERED that, if a Defendant can no longer be found at the work

address provided by Plaintiff, the employer shall furnish the Clerk with that Defendant’s current

work address, or, if not known, his or her last-known address. This information shall be used only

for sending the forms as directed above or for formally effecting service. Any documentation of

the address shall be retained only by the Clerk. Address information shall not be maintained in

the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the First

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).



                                                     7
       IT IS FURTHER ORDERED that this entire matter be REFERRED to a United States

Magistrate Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C.

§ 636(c), should all the parties consent to such a referral.

       IT IS ALSO ORDERED that if judgment is rendered against Plaintiff, and the judgment

includes the payment of costs under Section 1915, Plaintiff will be required to pay the full amount

of the costs, even if his in forma pauperis application was granted. 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: February 8, 2019

                                                       s/ STACI M. YANDLE
                                                       District Judge
                                                       United States District Court




                                                      8
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                     9
